



EXHIBIT 10.32



AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY
This AMENDED AND RESTATED ENVIRONMENTAL INDEMNITY is made as of November 7, 2014
among ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware limited
partnership (“Sponsor”), CHH CAPITAL HOTEL PARTNERS, LP and CHH TORREY PINES
HOTEL PARTNERS, LP, each a Delaware limited partnership (individually and
collectively, “Borrower”; and together with Sponsor, individually and
collectively, “Indemnitor”), and AAREAL CAPITAL CORPORATION, a Delaware
corporation, as agent (in such capacity, “Agent”) for Lenders as more
particularly set forth in the Loan Agreement (as hereinafter defined). All
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Loan Agreement.
W I T N E S S E T H:
WHEREAS, Ashford Hospitality Limited Partnership, a Delaware limited partnership
(“Former Sponsor”), and Borrower executed and delivered that certain
Environmental Indemnity, dated as of August 8, 2008, (the “Original Agreement”)
which was given in connection with a loan in the original principal sum of up to
$160,000,000 (the “Original Loan”) to Borrower pursuant to that certain Loan
Agreement, dated as of August 8, 2008, by and among Borrower, CHH Capital Tenant
Corp., CHH Torrey Pines Tenant Corp., Aareal Bank AG (as predecessor to Agent),
as agent, and the Lenders party thereto (the “Original Loan Agreement”);


WHEREAS, the Original Loan Agreement was amended by that certain Amended and
Restated Loan Agreement, dated as of February 26, 2013, by and among Borrower,
CHH Capital Tenant Corp., CHH Torrey Pines Tenant Corp., Agent and the Lenders
party thereto (the “A&R Loan Agreement”), and the Original Loan, as amended and
increased to $199,875,000 of which $195,700,646.72 remains outstanding as of the
date hereof (the “Existing Loan”) was evidenced by that certain Amended and
Restated Promissory Note dated as of February 26, 2013 in the original principal
amount of One Hundred Ninety-Nine Million Eight Hundred Seventy-Five Thousand
and No/100 Dollars ($199,875,000) made by Borrower to Agent and as replaced,
amended and restated by that certain (i) Substitute Promissory Note made as of
August 20, 2013 in favor of Aareal Bank AG, a German banking corporation, in the
principal amount of Sixty Five Million and No/100 Dollars ($65,000,000), (ii)
Substitute Promissory Note made as of August 20, 2013 in favor of Aareal Capital
Corporation, a Delaware corporation, in the principal amount of Eighty-One
Million Two Hundred Sixty Thousand Nine Hundred Fifty and No/100 Dollars
($81,260,950), and (iii) Substitute Promissory Note made as of August 20, 2013
in favor of Westdeutsche ImmobilienBank AG, a German banking corporation, in the
principal amount of Fifty-Two Million Six Hundred Nine Thousand One Hundred
Sixty-Eight and 24/100 Dollars ($52,609,168.24) (as so amended, restated,
replaced, substituted supplemented or otherwise modified, collectively, the
“Existing Notes);


WHEREAS, in connection with the execution and delivery of the A&R Loan
Agreement, the Original Agreement was amended and restated by that certain
Amended and Restated Environmental Indemnity, dated as of February 26, 2013 (the
“A&R Agreement”), by Former Sponsor and Borrower to and for the benefit of
Agent;

62362349    

--------------------------------------------------------------------------------




WHEREAS, the A&R Loan Agreement was subsequently amended by that certain First
Amendment to the Loan Agreement dated November 19, 2013 (the A&R Loan Agreement,
as so amended, restated, replaced, supplemented or otherwise modified, the
“Existing Loan Agreement”), and concurrently therewith, (i) the A&R Agreement
was amended pursuant to that certain Amendment and Ratification of Recourse
Liability Agreement and Environmental Indemnity Agreement, dated as of November
19, 2013 (the “Amendment and Ratification;” the A&R Agreement, as amended by the
Amendment and Ratification, called the “Existing A&R Agreement”), among Former
Sponsor, Ashford Hospitality Trust Inc., Borrower and Agent, to, among other
things, release Former Sponsor from liability under the A&R Agreement with
respect to events, acts or omissions occurring from and after the date of the
Amendment and Ratification, and (ii) Sponsor and Borrower executed and delivered
that certain supplemental Environmental Indemnity (“Existing Indemnity”), dated
as of November 19, 2013, to, among other things, obligate Sponsor with respect
to events, acts or omissions first accruing from and after the Amendment and
Ratification pursuant to the terms of the Existing Indemnity;
WHEREAS, Borrower has requested, and Agent and Lenders have agreed, to amend,
restate and consolidate the terms and provisions of the Existing Loan Agreement
and the other Loan Documents (as such term is defined in the Existing Loan
Agreement) in their entirety pursuant to the terms and conditions set forth in
that certain Second Amended and Restated Loan Agreement of even date herewith by
and among Borrower, CHH Capital Tenant Corp., CHH Torrey Pines Tenant Corp.,
Agent and Lenders (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Loan Agreement”) and increase the
principal amount of the Existing Loan to $198,000,000 (the Existing Loan, as so
modified and increased, the “Loan”), which Loan is evidenced by (a) that certain
Second Amended and Restated Promissory Note A in the original principal amount
of $82,265,215.47, (b) that certain Second Amended and Restated Promissory Note
B in the original principal amount of $63,964,069.38 and (c) that certain Second
Amended and Restated Promissory Note C in the original principal amount of
$51,770,715.15 (collectively, the “Notes”) dated as of the date hereof in the
same amount by Borrower and secured by, among other things, that certain Second
Amended and Restated Leasehold Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing, and Assignment of Rents dated as of the date hereof
by CHH Torrey Pines Hotel Partners, LP in favor of Agent and that certain Second
Amended and Restated Deed of Trust, Security Agreement, Financing Statement,
Fixture Filing, and Assignment of Rents dated as of the date hereof by CHH
Capital Hotel Partners, LP in favor of Agent (collectively, the “Mortgage”)
encumbering, inter alia, certain real property and improvements located in
LaJolla, California and Washington, D.C. (individually and collectively, the
“Property”, as such defined term is more particularly described in the Loan
Agreement);


WHEREAS, as a result of Lenders making, and Agent administering, the Loan, Agent
and/or Lenders may hereafter incur or suffer certain Environmental Losses (as
hereinafter defined);
WHEREAS, Sponsor is an Affiliate of Borrower and will obtain substantial
benefits from Lenders making, and Agent administering, the Loan; and

62362349    2

--------------------------------------------------------------------------------




WHEREAS, to induce Lenders to make, and Agent to administer, the Loan, Former
Sponsor has agreed to execute a Ratification of Recourse Liability Agreement and
Environmental Indemnity Agreement to reaffirm its obligations under the Existing
A&R Agreement, and Indemnitor has agreed to execute and deliver this agreement
to amend and restate the Existing Indemnity in its entirety to inter alia
indemnify Agent and Lenders for Environmental Losses for any events, acts or
omissions first accruing from and after the Amendment.
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged by all parties, the parties hereto
agree, and the Existing Indemnity is hereby amended and restated in its entirety
pursuant to this Indemnity, as follows:
Section 1.Definitions. The following terms used in this Indemnity shall have the
meanings indicated:
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9601, et seq.), as heretofore or hereafter
amended from time to time.
“Environmental Laws” collectively means and includes all present and future laws
and any and all amendments (whether common law, statute, rule, order, decree,
regulation, ordinance, resolution, code or otherwise), permits, and other
requirements or guidelines of governmental authorities, whether federal, state
or local, applicable to the Property or Indemnitor and relating to the
environment and environmental conditions or to any Hazardous Substance or
Hazardous Substance Activity (including CERCLA, the Federal Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901, et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101, et seq., the Federal Water
Pollution Control Act, 33 U.S.C. § 1251, et seq., the Clean Water Act, 33 U.S.C.
§ 1251, et seq., the Clean Air Act, 42 U.S.C. § 7401, et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601-2629, the Safe Drinking Water Act, 42
U.S.C. § 300f‑300j, the Emergency Planning and Community Right-To-Know Act, 42
U.S.C. § 11001, et seq., and any so-called “Super Fund” or “Super Lien” law,
environmental laws administered by the Environmental Protection Agency, any
similar state and local laws and regulations, all amendments thereto and all
regulations, orders, decisions, and decrees now or hereafter promulgated
thereunder).
“Environmental Losses” means Losses suffered or incurred by any Indemnified
Party first arising from and after November 13, 2013, arising out of or as a
result of: (i) the occurrence of any Hazardous Substance Activity; (ii) any
violation of any applicable Environmental Laws; (iii) any investigation,
inquiry, order, hearing, action, or other proceeding by or before any
governmental agency in connection with any Hazardous Substance Activity;
(iv) any breach by Indemnitor of any of the representations, warranties,
covenants or obligations under this Indemnity, or (v) any claim, demand or cause
of action, or any action or other proceeding brought or asserted by any party,
whether meritorious or not, against any Indemnified Party, regardless of when
such claim, demand, or cause of action or other proceeding is brought or
asserted, which directly or indirectly relates to, arises from or is based on
any of the matters described in clause (i), (ii), (iii) or (iv) above or any
allegation of any such matters. Notwithstanding the foregoing, “Environmental

62362349    3

--------------------------------------------------------------------------------




Losses” shall not include any Losses arising solely from any Hazardous
Substances that are first present, used and stored at, on or under the Property
after the Property has been transferred to an Indemnified Party or any third
party purchaser by foreclosure, deed in lieu of foreclosure or similar
transaction.
“Hazardous Substance” means, at any time, (i) asbestos and any asbestos
containing material (collectively, “Asbestos”), (ii) any substance that is then
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or any applicable laws or regulations as a “hazardous substance”,
“hazardous material”, “hazardous waste”, “infectious waste”, “toxic substance”,
“toxic pollutant” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
“EP toxicity”, (iii) any petroleum and drilling fluids, produced waters, and
other wastes associated with the exploration, development, processing or
production of crude oil, natural gas, or geothermal resources and (iv) petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive
matter, medical waste, mold and mildew.
“Hazardous Substance Activity” means any actual or alleged use, packaging,
labeling, treatment, leaching, presence, possession, spill, cleanup, storage,
holding, existence, release, emission, discharge, generation, processing,
refining, abatement, removal, disposition, handling, transferring or
transportation of any Hazardous Substance from, in, under, above, into or on the
Property or any other Collateral, or any property surrounding the Property, or
otherwise being in the possession of Borrower at the Property, whether or not
known to Indemnitor, and regardless of the source or time of occurrence of such
actual or alleged use, packaging, labeling, treatment, leaching, presence,
possession, spill, cleanup, storage, holding, existence, release, emission,
discharge, generation, processing, refining, abatement, removal, disposition,
handling, transferring or transportation.
“Indemnified Parties” means, collectively, Agent, any Lender, any of their
participants, any successor to any interest of Agent or Lenders in or to the
Property (including any Affiliate, nominee or designee of Agent or Lenders that
acquires all or part of the Property by any sale, assignment, foreclosure or
other exercise of remedies under the Mortgage or other Loan Documents or by
conveyance in lieu thereof) and any officers, directors, shareholders, agents
and/or employees of any of the foregoing (together with their successors and
assigns), excluding, any successor to any interest of Agent or Lenders in or to
the Property that acquires all or part of the Property by any sale, assignment,
foreclosure or other exercise of remedies under the Mortgage or other Loan
Documents or by conveyance in lieu thereof that is not Agent, any Lender, any of
their participants or an Affiliate, nominee or designee of Agent or Lenders.
“Indemnitor” has the meaning set forth in the first paragraph of this Indemnity.
In amplification of the foregoing, all representations, warranties, covenants,
certifications and acknowledgements made by Indemnitor shall be deemed made by
each Indemnitor individually and all Indemnitors collectively.
“Losses” means any and all losses, liabilities, obligations, damages, demands,
claims, actions, judgments, causes of action, assessments, penalties, fines,
fees, settlements, costs and expenses of any and every kind, known or unknown,
fixed or contingent, incurred by any

62362349    4

--------------------------------------------------------------------------------




Indemnified Party, including (a) all costs and expenses incurred in evaluating
and defending against actual or threatened claims, actions, proceedings or
notices of violation, (b) all amounts paid or contributed for Remedial Actions,
(c) the reasonable fees and disbursements of legal counsel, environmental
experts, consultants and accountants in connection with any of the foregoing and
(d) any diminution in the economic value of the Property as a result of
Hazardous Substance Activity.
“Remedial Actions” means all investigation, monitoring, testing, remediation,
response action, removal, containment, restoration, permit acquisition and
disposal of or with respect to any Hazardous Substances as required by
applicable Environmental Laws.
Section 2.    Indemnification. (i) Indemnitor hereby irrevocably,
unconditionally and absolutely, agrees to indemnify and keep indemnified each
Indemnified Party and to defend, hold and save each Indemnified Party harmless
from and against, any and all Environmental Losses.
(b)    Within five (5) Business Days of demand by any Indemnified Party,
Indemnitor shall commence to defend, and shall thereafter diligently pursue
defense of, any investigation, action or proceeding in connection with any claim
or liability, or alleged claim or liability, that would, if determined adversely
to such Indemnified Party, be covered by the indemnification provisions
contained herein, such defense to be at the sole cost and expense of Indemnitor
and by counsel selected by Indemnitor and reasonably approved by such
Indemnified Party, which counsel may, without limiting the rights of an
Indemnified Party pursuant to the next succeeding sentence of this Section 2(b),
also represent Indemnitor in such investigation, action or proceeding. In the
alternative, an Indemnified Party may elect to conduct its own defense through
counsel of its own choosing and at the reasonable expense of Indemnitor upon
prior written notice to Indemnitor. Nothing contained herein shall be construed
as requiring any Indemnified Party to expend funds or incur costs to defend any
claim in connection with the matters contained herein.
(c)    The obligations of Indemnitor hereunder shall specifically include the
obligation to expend its own funds, to incur costs in its own name and to
perform all actions (including, completing Remedial Actions in a timely manner)
as may be necessary to protect the Indemnified Parties from the necessity of
expending their own funds, incurring costs or performing any actions in
connection with the matters contained herein.
(d)    Without limiting any other provision of this Indemnity, the obligations
of Indemnitor hereunder shall apply to all Environmental Losses that arise out
of or are attributable to, whether directly or indirectly, in whole or in part,
any claim or allegation against an Indemnified Party relating to any act or
omission of such Indemnified Party in respect of the Loan or the Property, or in
connection with any exercise of such Indemnified Party’s rights under any of the
Loan Documents, unless the same shall result solely from any Indemnified Party’s
acts constituting gross negligence or willful misconduct, in which case such
acts or omissions and any Losses resulting therefrom shall not be covered by
this Indemnity and shall be the sole responsibility of such Indemnified Party or
Parties. The rights and remedies of the Indemnified Parties under this Indemnity
shall be in addition to any other rights and remedies of such Indemnified
Parties under any guaranty or any other document or instrument now or hereafter
executed in connection with the Loan or at law or in equity.

62362349    5

--------------------------------------------------------------------------------




Section 3.    Representations and Warranties. Sponsor represents and warrants to
Agent and Lenders (which representations and warranties shall be given as of the
date hereof and shall survive the execution and delivery of this Indemnity)
that:
(a)    Sponsor is a corporation, partnership, limited liability company or other
entity (as recited in the preamble to this Indemnity) duly formed, validly
existing and in good standing pursuant to the laws of its state of formation
(which state of formation is as recited in the preamble to this Indemnity), and
is qualified to do business in each other jurisdiction where such qualification
is necessary to carry on its business.
(b)    Sponsor has the power and requisite authority and is duly authorized to
execute and deliver this Indemnity and perform its obligations under this
Indemnity and the other Loan Documents to which it is a party.
(c)    This Indemnity constitutes the legal, valid and binding obligation of
Sponsor, enforceable against Sponsor in accordance with its terms.
(d)    Neither the execution and delivery of this Indemnity, nor consummation of
any of the transactions herein contemplated nor compliance with the terms and
provisions hereof, will (i) to the actual knowledge of Sponsor, contravene any
provision of law, statute, rule or regulation to which Sponsor is subject or any
judgment, decree, license, order or permit applicable to Sponsor, or (ii)
materially conflict or be inconsistent with, or result in any material breach of
any of the terms of the covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of a Lien (except liens
in favor of Agent or Lenders) upon any of the property or assets of Sponsor
pursuant to the terms of any indenture, mortgage, deed of trust, agreement or
other instrument to which Sponsor is a party or, to the actual knowledge of
Sponsor, by which Sponsor may be bound, or to which Sponsor may be subject, or
(iii) violate any provision of any organizational document of Sponsor.
(e)    All consents, approvals, authorizations or orders of any Person, court or
Governmental Authority or any third party that are required in connection with
the execution and delivery by Sponsor of this Indemnity or to consummate the
transactions contemplated hereby have been obtained and are in full force and
effect. To the actual knowledge of Sponsor, Sponsor is not in default with
respect to any law, statute, rule, regulation, judgment, license, permit, order,
writ, injunction or decree of any court or Governmental Authority applicable to
Sponsor.
(f)    There are no actions, suits or proceedings at law or at equity, pending
or, to Sponsor’s actual knowledge, threatened against or affecting Sponsor which
involve or might involve the validity or enforceability of this Indemnity or
which might materially adversely affect the financial condition of Sponsor or
the ability of Sponsor to perform any of its respective obligations under this
Indemnity.
(g)    All statements of financial condition and related schedules and all
certificates, statements, documents or other information of or relating to any
Sponsor heretofore delivered to Agent or its agents or counsel (i)  are true,
correct and complete in all material respects, (ii) do not contain any
misleading information or any untrue statements of a material fact, (iii) do not
omit to

62362349    6

--------------------------------------------------------------------------------




state a material fact and (iv) fairly present the financial condition of the
subjects thereof as of the respective dates thereof in all material respects. No
material adverse change has occurred in the financial conditions reflected in
the most recent of the aforesaid statements of financial condition and related
schedules since the respective dates thereof. No representation or warranty made
by any Sponsor in this Indemnity or any other Loan Document contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading.
(h)    Except as disclosed in the Environmental Audit, the Property is not now
used, nor, to Indemnitor’s actual knowledge, has the Property ever been used by
any previous owner, tenant, occupant or user of the Property, to generate,
manufacture, refine, transport, treat, store, handle, dispose, transfer,
produce, process or in any manner deal with Hazardous Substances (except in
compliance with Environmental Laws), and no Hazardous Substances are installed,
placed, handled or in any manner dealt with on the Property except in compliance
with Environmental Laws.
(i)    Except as disclosed in the Environmental Audit, neither Indemnitor nor,
to Indemnitor’s actual knowledge, any previous owner, tenant, occupant or user
of the Property, has received any notice, order or request from any Governmental
Authority or third party concerning the presence or suspected presence of any
Hazardous Substances on, under, in or about the Property or the presence or
suspected presence of any Hazardous Substances on, under, in or about any real
property adjoining the Property other than, in each case, in compliance with
Environmental Laws.
(j)    The Property and its actual and intended uses, including all permitted
uses under all Leases, comply in all material respects with all Environmental
Laws, and all permits, licenses, approvals, identification numbers and other
authorizations required by all Environmental Laws have been obtained and are in
effect for the operations conducted on the Property.
(k)    Except as disclosed in the Environmental Audit, no underground storage
tanks, whether or not containing Hazardous Substances or any other substance,
are located on or under the Property.
(l)    Except as disclosed in the Environmental Audit, no above-ground storage
tanks containing any Hazardous Substances are located on the Property.
(m)    Except as disclosed in the Environmental Audit, no lead-based paint or
Asbestos are present in the Property.
Section 4.    Compliance with Environmental Laws. Indemnitor shall comply with
all Environmental Laws in effect from time to time. To the extent required by
any Environmental Law, Indemnitor shall promptly remove and dispose of any
Hazardous Substances found on, in, under, about or affecting the Property, and
all such removals and disposals shall be undertaken and performed in compliance
with all Environmental Laws. Except for the storage, handling and disposal of de
minimis amounts of Hazardous Substances performed in the ordinary course of
business of operating the Property and in strict compliance with all
Environmental Laws, Indemnitor shall not (a) release, or permit, allow or suffer
any release or threat of release of any Hazardous Substances

62362349    7

--------------------------------------------------------------------------------




into, on, in, under, about or affecting the Property or from the Property onto,
into or under any properties adjacent to the Property, or any waterways located
upon or near the Property; (b) generate, manufacture, refine, transport, treat,
handle, dispose or in any other manner deal with any Hazardous Substances or
permit, allow or suffer any such activities from, into, on, in, under or about
the Property, surrounding property or any waterways located upon or near the
Property; or (c) store or permit, allow or suffer Hazardous Substances to be
stored on, in, under or about the Property (other than de minimus quantities of
such Hazardous Substances commonly used in the day-to-day operation and
maintenance by Borrower or any tenant of the Property which do not require
remediation under the Environmental Laws, and are otherwise in compliance with
all Environmental Laws). Indemnitor shall not permit, allow or suffer any Lien
under any Environmental Law to attach to or encumber the Property or any part
thereof or interest therein. If prior to the date hereof, it was determined that
the Property contains Asbestos, Borrower had prepared an assessment report
describing the location and condition of the Asbestos (an “Asbestos Report”), or
if at any time hereafter, Asbestos is suspected of being present on the
Property, Indemnitors agree, at their sole cost and expense and within twenty
(20) days thereafter, to cause to be prepared an Asbestos Report prepared by an
expert, and in form, scope and substance, acceptable to Agent. If it has been,
or if at any time hereafter it is, determined that the Property contains
Asbestos, on or before thirty (30) days following (i) the date hereof, if such
determination was made prior to the date hereof, or (ii) the date of such
determination, if such determination is hereafter made, as applicable,
Indemnitors shall, at their sole cost and expense, develop and implement, and
thereafter diligently and continuously carry out (or cause to be developed and
implemented and thereafter diligently and continually to be carried out), an
operations, abatement and maintenance plan for the Asbestos on the Property,
which plan shall be prepared by an expert, and be in form, scope and substance,
acceptable to Agent (the “O&M Plan”), and if an O&M Plan has been prepared prior
to the date hereof, Indemnitors agree to diligently and continually carry out
(or cause to be carried out) the provisions thereof, it being understood and
agreed that compliance with the O&M Plan shall require or be deemed to require,
without limitation, the proper preparation and maintenance of all records,
papers and forms required under the Environmental Laws.. In the event Indemnitor
shall fail to comply with any Environmental Laws, Agent may, but shall not be
obligated to, cause the Property, the surrounding property or any waterways
located upon or near the Property to be freed from Hazardous Substances or take
other Remedial Actions. The cost of any action taken by Agent pursuant to the
immediately preceding sentence shall be payable by Indemnitor within five (5)
Business Days after Agent’s demand therefor. Indemnitor shall give Agent and its
agents and employees such access to the Property as Agent shall reasonably deem
to be necessary or desirable to cause such removal of Hazardous Substances.
Section 5.    Notification of Hazardous Substances and Actions. Indemnitor shall
within ten (10) days notify Agent, or cause Agent to be promptly notified, if
(a) Indemnitor knows, suspects or believes that there may be any Hazardous
Substances in, on or under the Property, or in the soil, groundwater or soil
vapor on, over or under the Property that are in violation of Environmental
Laws, (b) any action by any Governmental Authority is instituted or threatened
under any Environmental Laws affecting Indemnitor or the Property, including any
notice of inspection, abatement or noncompliance, or (c) any claim is made or
threatened by any third party against Indemnitor or the Property relating to any
Hazardous Substances or a violation of any Environmental Laws.

62362349    8

--------------------------------------------------------------------------------




Section 6.    Environmental Audits. Agent shall have the right (but not the
obligation), from time to time, to conduct an environmental audit of the
Property (a) to confirm completion of Remedial Actions and compliance with
Environmental Laws in connection therewith, (b) after the occurrence and
continuance of an Event of Default after the expiration of all notice and cure
periods set forth herein and/or in the other Loan Documents, if, in Agent’s
reasonable judgment, it is appropriate under the circumstances (including in
connection with any action to foreclose the Mortgage), (c) Agent in its
reasonable discretion believes that the Property violates Environmental Laws in
any material respect or (d) to the extent necessary or desirable with a
Securitization and/or full or partial sale of any portion of Agent’s rights in
the Loan. Indemnitor shall cooperate in the conduct of all such environmental
audits and pay the costs of any such audits (except for an audit prepared in
connection with subparagraph (d) which shall be at Agent’s sole cost and
expense).
Section 7.    Liability Not Limited. Indemnitor agrees that the indemnities made
and given in this Indemnity are separate and distinct from, independent of and
in addition to Indemnitor’s other undertakings under the Loan Documents.
Indemnitor agrees that to the extent permitted by applicable law, a separate
action may be brought to enforce the provisions of this Indemnity, which shall
in no way be deemed to be an action on the Note or on any of the other Loan
Documents. Agent shall have the right to waive all or any portion of its Liens
against the Collateral or any portion thereof, whether fixtures or personal
property, to the extent such property is found to be environmentally impaired
and to exercise any and all rights and remedies of an unsecured creditor against
Indemnitor and all of Indemnitor’s assets and property for the recovery of any
amount due hereunder. Indemnitor acknowledges and agrees that notwithstanding
any term or provision contained herein or in the Loan Documents, all judgments
and awards entered against Indemnitor pursuant to this Indemnity shall be
exceptions to any nonrecourse or exculpatory provision of the Loan Documents,
and Indemnitor shall be fully and personally liable for all judgments and awards
entered against Indemnitor hereunder and such liability shall not be limited to
the original principal amount of the obligations secured by the Mortgage.
Indemnitor hereby waives the defense of laches and any applicable statute of
limitations.
Section 8.    Independent Obligations. The obligations of Indemnitor under this
Indemnity are independent of, and shall not be measured, limited or otherwise
affected by (a) any amounts at any time owing under the Loan or secured by the
Mortgage, (b) the sufficiency or insufficiency of any Collateral (including the
Mortgaged Property) given to Agent to secure repayment of the Loan, (c) the
consideration given by Agent or any other party in order to acquire the Property
or the Collateral or any portion thereof, (d) the expiration or termination of
any of the other Loan Documents or (e) the discharge or repayment in full of the
Loan (whether by amounts paid or credit bid at a foreclosure sale or by
discharge in connection with a deed in lieu of foreclosure, or otherwise).
Section 9.    Unconditional Character of Obligations of Indemnitor.
(a)    Obligations. The obligations of Indemnitor hereunder shall be absolute
and unconditional, irrespective of the validity, regularity or enforceability,
in whole or in part, of the Note, the Loan Agreement, the Mortgage or the other
Loan Documents or any provision thereof,

62362349    9

--------------------------------------------------------------------------------




or the absence of any action to enforce the same, any waiver or consent with
respect to any provision thereof, the recovery of any judgment against Borrower
or any other Person or any action to enforce the same, any failure or delay in
the enforcement of the obligations of Borrower or any other Person under any
Loan Document, or any setoff, counterclaim, recoupment, limitation or
termination, and irrespective of any other circumstances which might otherwise
limit recourse against Indemnitor by Agent or constitute a legal or equitable
discharge or defense of a guarantor or surety. Agent may enforce the obligations
of Indemnitor hereunder by a proceeding at law, in equity or otherwise,
independent of any foreclosure or similar proceeding or any deficiency action
against Borrower or any other Person at any time, and either before or after an
action against the Collateral or any part thereof, Borrower or any other Person.
Indemnitor waives diligence, filing of claims with any court, any proceeding to
enforce any provision of the Note, the Loan Agreement, the Mortgage or any other
Loan Documents against Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person (or, if Indemnitor
consists of more than one Person, to proceed against the Persons constituting
Indemnitor in any particular order), or to exhaust any security (including the
Collateral) for the performance of the obligations of Borrower or any other
Person, or to cause a marshalling of Borrower’s assets, and any protest,
presentment, notice of default or other notice or demand whatsoever.
(b)    Indemnity and Collateral. Without limiting the generality of the
provisions of Section 9(a) hereof and except as otherwise limited by applicable
law, the obligations of Indemnitor under this Indemnity, and the rights of Agent
to enforce the same by proceedings, whether by action at law, suit in equity or
otherwise, shall not be in any way affected by any of the following:
(i)    any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting, Borrower or any other Person or the
Collateral or any part thereof, including any automatic stay granted pursuant to
any provision of a bankruptcy or similar law;
(ii)    any failure by Agent, any Lender or any other Person, whether or not
without fault on its part, to perform or comply with any of the terms of the
Loan Agreement, or any other Loan Documents or any document or instrument
relating thereto;
(iii)    the sale, transfer or conveyance of the Collateral or any interest
therein to any Person, whether now or hereafter having or acquiring an interest
in the Collateral or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against Borrower or the
Collateral or any part thereof;
(iv)    the conveyance to Agent, any Lender, any Affiliate of Agent or any
Lender or Agent’s or any Lender’s nominee of the Collateral or any interest
therein by a deed in lieu of foreclosure;
(v)    the release of Borrower, Indemnitor or any other Person from the
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law or
otherwise;

62362349    10

--------------------------------------------------------------------------------




(vi)    the release in whole or in part of the Collateral;
(vii)    any failure by Agent to record, register or file the Mortgage, any UCC
financing statements or other security document or to otherwise perfect,
protect, secure or insure any security interest or lien given as security for
the Obligations;
(viii)    any recovery from Indemnitor or any other obligor of any of the
Obligations, which recovery is obtained under this Indemnity or any other
guaranty or indemnity executed in connection with the Loan; or
(ix)    any accuracy or inaccuracy of any representations or warranties made by
Borrower, Indemnitor or any other Person in any of the Loan Documents.
(c)    Waiver. Indemnitor hereby expressly and irrevocably waives all defenses
in an action brought by Agent to enforce this Indemnity based on claims of
waiver, release, surrender, alteration or compromise and all setoffs,
reductions, or impairments, whether arising hereunder or otherwise.
(d)    Agent’s and Lenders’ Ability to Act. Agent and Lenders may deal with
Borrower, Affiliates of Borrower and the Collateral in the same manner and as
freely as if this Indemnity did not exist and shall be entitled, among other
things, to grant Borrower or any other Person such extension or extensions of
time to perform any act or acts as may be deemed advisable by Agent, at any time
and from time to time, without terminating, affecting or impairing the validity
of this Indemnity or the obligations of Indemnitor hereunder.
(e)    Changes to Loan Documents and Other Documents. No compromise, alteration,
amendment, modification, extension, renewal, release or other change of, or
waiver, consent, delay, omission, failure to act or other action with respect
to, any liability or obligation under or with respect to, or of any of the
terms, covenants or conditions of, the Note, the Loan Agreement, the Mortgage or
the other Loan Documents shall in any way alter, impair or affect any of the
obligations of Indemnitor hereunder.
(f)    Agent’s Remedies. Agent may proceed to protect and enforce any or all of
its rights under this Indemnity by suit in equity or action at law against
Indemnitor, whether for the specific performance of any covenants or agreements
contained in this Indemnity or otherwise, or to take any action authorized or
permitted under applicable law, and shall be entitled to require and enforce the
performance of all acts and things required to be performed hereunder by
Indemnitor. All rights, remedies, powers and privileges conferred by the other
Loan Documents are cumulative of all other rights, remedies, powers and
privileges herein or by law or in equity provided, or provided in any other Loan
Document, and shall not be deemed to deprive Agent of any such other legal or
equitable rights, remedies, powers and privileges to enforce the conditions,
covenants and terms of this Indemnity or the other Loan Documents by judicial
proceedings or otherwise, and the employment of any rights, remedies, powers and
privileges hereunder or otherwise, shall not prevent the concurrent or
subsequent employment of any other appropriate rights, remedies, powers and
privileges.

62362349    11

--------------------------------------------------------------------------------




(g)    Actions. At the option of Agent, Indemnitor may be joined in any action
or proceeding commenced by Agent against Borrower or any other Person in
connection with or based upon the Note, the Loan Agreement, the Mortgage or any
other Loan Documents and recovery may be had against Indemnitor in such action
or proceeding or in any independent action or proceeding against Indemnitor to
the extent of Indemnitor’s liability hereunder, without any requirement that
Agent first assert, prosecute or exhaust any remedy or claim against Borrower or
any other Person, or any security for the obligations of Borrower or any other
Person. Any demand by Agent for payments, or performance of the obligations
under, this Indemnity upon Indemnitor shall not be and shall not be construed to
be a release or waiver by Agent of any other obligor with respect to such
payment or obligation.
(h)    Continuance or Reinstatement of Indemnity Notwithstanding anything to the
contrary contained in this Indemnity, Indemnitor agrees that this Indemnity
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment is made by Indemnitor to Agent or any Lender and such
payment is rescinded or must otherwise be returned by Agent or such Lender upon
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, receivership, conservatorship, winding up or other similar
proceeding involving or affecting Indemnitor, all as though such payment had not
been made. Agent may, but shall not be required to, litigate or otherwise
dispute such rescission or its obligation to make such repayments.
(i)    Payments to Indemnitor; Subrogation. In the event that Indemnitor shall
advance or become obligated to pay any sums under this Indemnity, or in the
event that for any reason whatsoever, Borrower or any subsequent owner of the
Collateral or any part thereof is now, or shall hereafter become, indebted to
Indemnitor, Indemnitor agrees that (i) the amount of such sums and of such
indebtedness and all interest thereon shall at all times be subordinate as to
lien, the time of payment and in all other respects to all Obligations,
including principal and interest and other amounts, at any time owed to Agent
and/or Lenders under the Loan Documents, and (ii) Indemnitor shall not be
entitled to enforce or receive payment thereof until the actual and irrevocable
receipt by Agent of payment in full of all Obligations. Nothing herein contained
is intended or shall be construed to give Indemnitor any right of subrogation in
or under the Loan Documents or any right to participate in any way therein, or
in the right, title or interest of Agent or any Lender in or to the Collateral,
notwithstanding any payments made by Indemnitor under this Indemnity, all such
rights of subrogation and participation, if any, being hereby expressly
postponed until the actual and irrevocable receipt by Agent of payment in full
of all Obligations. If any amount shall be paid to Indemnitor by reason of the
payment of sums by Indemnitor under this Indemnity at any time when any such
sums due and owing to Agent and/or Lenders shall not have been fully paid, such
amount shall be paid by Indemnitor to Agent for credit and application against
such sums due and owing to Agent and/or Lenders.
(j)    Effect of Foreclosure, Exercise of Remedies. Indemnitor’s obligations
hereunder shall continue notwithstanding a foreclosure, deed in lieu of
foreclosure or similar proceeding or transaction involving the Mortgaged
Property or any part thereof or other exercise by Agent of the other remedies
under the Loan Documents, at law or in equity.

62362349    12

--------------------------------------------------------------------------------




Section 10.    Transfers. Sponsor shall not make (or permit to be made) any
Transfer with respect to any direct or indirect ownership interest of Sponsor in
Borrower except for a Permitted Transfer in accordance with the Loan Agreement.
Section 11.    Rights of Agent. Unless expressly provided to the contrary in any
particular instance, with respect to any and all rights of Agent to (a) give or
withhold any consent, approval or other authorization requested by Indemnitor
with respect to this Indemnity, (b) make any election or exercise any option
granted herein, (c) make any decision, judgment or determination with respect
hereto, (d) modify or amend this Indemnity or waive any obligation of Indemnitor
hereunder or grant any extension of time for performance of the same or (e) take
or omit to take any other action of any kind whatsoever, Agent shall, to the
maximum extent permitted by law, have the right, and Indemnitor expressly
acknowledges Agent’s right, in each instance, to make or give the same or take
such action or to omit to take such action, as the case may be, in its sole and
absolute discretion.
Section 12.    Further Assurances. Indemnitor shall, within five (5) Business
Days after written request, make, execute or endorse, and acknowledge and
deliver or file or cause the same to be done, all such vouchers, invoices,
notices, certifications, additional agreements, undertakings or other
assurances, and take all such other action, as Agent may, from time to time,
deem reasonably necessary in order to give effect to the rights and benefits
conferred on Agent and Lenders pursuant to this Indemnity.
Section 13.    Amendments, Waivers, Consents and Approvals. No failure or delay
of Agent in exercising any power or right hereunder or to demand payment for any
sums due pursuant to this Indemnity or any other Loan Document, shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. No waiver of any provision of this Indemnity or in any of
the other Loan Documents or consent to any departure by Indemnitor or any other
Person therefrom shall in any event be effective unless signed in writing by
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Consents, approvals and waivers
granted by Agent for any matters covered under this Indemnity or any Loan
Document shall not be effective unless signed in writing by Agent, and such
consents, approvals and waivers shall be narrowly construed to cover only the
parties and facts identified in any such consent, approval or waiver. No notice
or demand on Indemnitor or any other Person in any case shall entitle Indemnitor
or such Person to any other or further notice or demand in similar or other
circumstances. Unless expressly provided to the contrary, any consents,
approvals or waivers of Agent or Lenders pursuant to this Indemnity or any other
Loan Documents shall be granted or withheld in Agent’s or Lenders’ sole
discretion, as the case may be. No amendment, modification or termination of any
provision of this Indemnity shall be effective unless in writing and signed by
Indemnitor and Agent.
Section 14.    Binding Effect. This Indemnity shall be binding upon Indemnitor
and its heirs, legatees, personal representatives, successors and assigns, and
shall inure to the benefit of and shall be enforceable by Agent, Lenders and
their respective successors and assigns.

62362349    13

--------------------------------------------------------------------------------




Section 15.    Counterparts. This Indemnity may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which when
taken together shall be one and the same Indemnity.
Section 16.    Notices. Any notice, demand, request, consent, approval or other
communication, which any party hereto may be required or may desire to give
hereunder, shall be made in accordance with Section 10.1 of the Loan Agreement
to the party to whom notice is being given, in any of the foregoing cases at the
address set forth below:
Agent:
Aareal Capital Corporation

250 Park Avenue, Suite 820
New York, New York 10177
Attention: Linda Burg
Telephone: 646-205-4513
Facsimile: 917-322-0290
with a copy similarly delivered to:
Aareal Capital Corporation
250 Park Avenue, Suite 820
New York, New York 10177
Attention: Alan L. Griffin, Esq.
Telephone: 646-465-8619
Facsimile: 917-322-0285

with a copy to:

Kaye Scholer LLP
250 West 55th Street
New York, New York 10019-9710
Attention: Warren J. Bernstein, Esq.
Telephone: 212-836-8000
Facsimile: 212-836-8689
Indemnitor:
Ashford Hospitality Prime Limited Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David A. Brooks
Telephone: 972-778-9207
Facsimile: 972-490-9605

and to:
CHH Capital Hotel Partners, LP
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254


62362349    14

--------------------------------------------------------------------------------




Attention: David A. Brooks
Telephone: 972-778-9207
Facsimile: 972-490-9605
and to:

CHH Torrey Pines Hotel Partners, LP
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David A. Brooks
Telephone: 972-778-9207
Facsimile: 972-490-9605
and to:

Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201-4605
Attention: Brigitte G. Kimichik, Esq.
Telephone: 214-659-4441
Facsimile: 214-659-4777
Any party may change its address for purposes of this Indemnity by giving notice
of such change to the other parties pursuant to this Section 16. All such
notices, certificates, demands, requests, approvals, waivers and other
communications given pursuant to this Section 16 shall be effective when
received or refused at the address specified as aforesaid.
Notwithstanding any provision contained herein or in any of the other Loan
Documents to the contrary, in the event that Agent shall fail to give any notice
to Indemnitor under this Indemnity, the sole and exclusive remedy for such
failure shall be to seek appropriate equitable relief to enforce this Indemnity
to give such notice and to have any action of Indemnitor postponed or revoked
and any proceedings in connection therewith delayed or terminated pending the
giving of such notice by Agent, and no Indemnitor shall have any right to
damages (whether actual or consequential) or any other type of relief against
Agent not specifically provided for herein, all of which damages or other relief
are hereby expressly waived. The foregoing is not intended and shall not be
deemed under any circumstances to require Agent to give notice of any type or
nature to Indemnitor as expressly required hereby.
Section 17.    Severability. In the event any one or more of the provisions
contained in this Indemnity should be held invalid, illegal or unenforceable in
any respect in a particular jurisdiction or as to particular Persons or
circumstances, the validity, legality and enforceability of the remaining
provisions contained herein (or the application of the invalid, illegal or
unenforceable provision in a different jurisdiction or to other Persons or
circumstances) shall not in any way be affected or impaired thereby. The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

62362349    15

--------------------------------------------------------------------------------




Section 18.    Captions. The captions, headings and arrangements used in this
Indemnity are for convenience only and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.
Section 19.    Governing Law; Choice of Forum; Consent to Service of Process and
Jurisdiction; Waiver of Trial by Jury. This Indemnity shall be governed by, and
construed in accordance with, the substantive and procedural laws of the State
of New York. Indemnitor irrevocably (a) agrees that any suit, action or other
legal proceeding arising out of or relating to this Indemnity, the Note or the
other Loan Documents may be brought in (i) the courts of the United States of
America located in the Southern District of New York or the District where the
Property is located or (ii) in the state courts of the State and County of New
York or the state courts of the State and County where the Property is located,
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Indemnitor irrevocably consents to the service of any and all process in any
such suit, action or proceeding by service of copies of such process to
Indemnitor at its address provided in Section 16 hereof, as the same may be
changed pursuant to Section 16 hereof. Nothing in this Section 19, however,
shall affect the right of Agent to serve legal process in any other manner
permitted by law or affect the right of Agent to bring any suit, action or
proceeding against Indemnitor or its property in the courts of any other
jurisdiction. INDEMNITOR HEREBY WAIVES, AND AGENT, BY ACCEPTANCE OF THIS
INDEMNITY, HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT
IN CONNECTION WITH THIS INDEMNITY, WHICH WAIVER IS INFORMED AND VOLUNTARY.
Section 20.    Definitional Provisions. For purposes of this Indemnity,
(a) defined terms used in the singular shall import the plural and vice-versa;
(b) the words “hereof,” “herein,” “hereunder” and similar terms when used in
this Indemnity shall refer to this Indemnity as a whole and not to any
particular provision of this Indemnity; (c) the words “include” and “including”
wherever used in this Indemnity shall be deemed to be followed by the words
“without limitation” and (d) all of the agreements or instruments referred to in
this Indemnity shall mean such agreements or instruments as the same may, from
time to time, be modified, supplemented or amended, or the terms thereof waived
or modified to the extent permitted by, and in accordance with, the terms and
conditions thereof and of this Indemnity and the other Loan Documents.
Section 21.    No Other Party Beneficiary. This Indemnity is for the sole
benefit of Agent, Lenders and their successors and assigns, and is not for the
benefit of any other party. Nothing contained in this Indemnity shall be deemed
to confer upon anyone other than Agent, Lenders and their successors and assigns
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein.
Section 22.    Joint and Several Obligations. The obligations of Indemnitor
under this Indemnity shall be joint and several.
Section 23.    Entire Agreement. This Indemnity and the other Loan Documents
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof

62362349    16

--------------------------------------------------------------------------------




and supersede all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter contained in this
Indemnity.
Section 24.    Default Rate. Any amount payable hereunder by Indemnitor that is
not paid by Indemnitor within five (5) Business Days after demand therefor by
Agent shall bear interest from the date of such written demand at the Default
Rate.
Section 25.    Release of Indemnity. NOTWITHSTANDING THE FOREGOING, PROVIDED
THAT INDEMNITOR DELIVERS TO AGENT A CURRENT ENVIRONMENTAL AUDIT COVERING THE
PROPERTY AND EVIDENCING THE PRESENCE OF NO HAZARDOUS SUBSTANCES (EXCEPT AS
PERMITTED UNDER APPLICABLE ENVIRONMENTAL LAWS) ON THE PROPERTY AND NO VIOLATIONS
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO THE PROPERTY NOT EARLIER THAN NINETY
(90) DAYS AND NOT LATER THAN TEN (10) DAYS PRIOR TO (A) THE DATE OF PAYMENT IN
FULL OF THE OBLIGATIONS SECURED BY THE MORTGAGE, OR (B) THE EFFECTIVE DATE OF A
FORECLOSURE OR DEED IN LIEU OF FORECLOSURE OF THE PROPERTY, INDEMNITOR SHALL BE
RELEASED FROM ANY SUCH INDEMNIFIED MATTERS CREATED OR ARISING SOLELY FROM EVENTS
OR CONDITIONS FIRST EXISTING AFTER THE DATE OF PAYMENT IN FULL OF THE
OBLIGATIONS SECURED BY THE MORTGAGE OR THE EFFECTIVE DATE OF SUCH FORECLOSURE OR
DEED IN LIEU OF FORECLOSURE OF THE PROPERTY. IN NO EVENT SHALL INDEMNITOR BE
LIABLE FOR INDEMNIFIED MATTERS CREATED OR ARISING SOLELY FROM EVENTS OR
CONDITIONS FIRST EXISTING AFTER AGENT’S SUCCESSION TO TITLE OF THE PROPERTY BY
FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU OF FORECLOSURE OR OTHER SIMILAR
TRANSFER.
Section 26.    Special State Provisions.
(a)    To the extent California law applies, nothing herein shall be deemed to
limit the right of Agent to recover in accordance with California Code of Civil
Procedure Section 736 (as such Section may be amended from time to time), any
costs, expenses, liabilities or damages, including reasonable attorneys’ fees
and costs, incurred by Agent and arising from any covenant, obligation,
liability, representation or warranty contained in any indemnity agreement given
to Agent, or any order, consent decree or settlement relating to the cleanup of
Hazardous Substances or any other “environmental provision” (as defined in such
Section 736) relating to the Property or any portion thereof or the right of
Agent to waive, in accordance with the California Code of Civil Procedure
Section 726.5 (as such Section may be amended from time to time), the security
of the Deed of Trust as to any parcel of the Property that is “environmentally
impaired” or is an “affected parcel” (as such terms are defined in such
Section 726.5), and as to any personal property attached to such parcel, and
thereafter to exercise against Borrower, to the extent permitted by such
Section 726.5, the rights and remedies of any unsecured creditor, including
reduction of Agent’s claim against Borrower to judgment, and any other rights
and remedies permitted by law.
(b)    To the extent California law applies, each Indemnitor hereby waives all
rights and defenses arising out of an election of remedies by Agent even though
that election of remedies,

62362349    17

--------------------------------------------------------------------------------




such as a nonjudicial foreclosure with respect to security for guaranteed
obligations, has destroyed such Indemnitor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise. Specifically, and without in
any way limiting the foregoing, each Indemnitor hereby waives any rights of
subrogation, indemnification, contribution or reimbursement arising under
Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any right of
recourse to or with respect to Borrower or the assets or property of Borrower or
to any collateral for the Loan. In connection with the foregoing, each
Indemnitor expressly waives any and all rights of subrogation against Borrower,
and such Indemnitor hereby waives any rights to enforce any remedy which Agent
may have against Borrower and any right to participate in any collateral for the
Loan. Each Indemnitor recognizes that, pursuant to Section 580d of the
California Code of Civil Procedure, Agent’s realization through nonjudicial
foreclosure upon any real property constituting security for Borrower’s
obligations under the Loan Documents could terminate any right of Agent to
recover a deficiency judgment against Borrower, thereby terminating subrogation
rights which such parties otherwise might have against Borrower. In the absence
of an adequate waiver, such a termination of subrogation rights could create a
defense to enforcement of this Guaranty against such parties. Each Indemnitor
hereby unconditionally and irrevocably waives any such defense. In addition to
and without in any way limiting the foregoing, each Indemnitor hereby
subordinates any and all indebtedness of Borrower now or hereafter owed to such
Indemnitor to all the indebtedness of Borrower to Agent and agrees with Agent
that until such time as Agent may have no further claim against Borrower, such
Indemnitor shall not demand or accept any payment of principal or interest from
Borrower, claim any offset or other reduction of such Indemnitor’s obligations
hereunder because of any such indebtedness and shall not take any action to
obtain any of the collateral for the Loan. Further, each Indemnitor shall not
have any right of recourse against Agent by reason of any action Agent may take
or omit to take under the provisions of this Guaranty or under the provisions of
any of the Loan Documents. If any amount shall nevertheless be paid to either
Indemnitor by Borrower or another guarantor prior to payment in full of the
Guaranteed Obligations, such amount shall be held in trust for the benefit of
Agent and shall forthwith be paid to Agent to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured. The provisions of this
paragraph shall survive any satisfaction and discharge of Borrower by virtue of
any payment, court order or any applicable law, except payment in full of the
Guaranteed Obligations. Without limiting the foregoing, each Indemnitor waives
(i) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to such
Indemnitor by reason of California Civil Code Sections 2787 to 2855, inclusive;
(ii) any rights or defenses such Indemnitor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Agent; and
(iii) all rights and defenses that such Indemnitor may have because Borrower’s
debt is secured by real property. This means, among other things, that Agent may
collect from each Indemnitor without first foreclosing on any real or personal
property collateral pledged by Borrower, and that if Agent forecloses on any
real property collateral pledged by Borrower (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) Agent
may collect from such Indemnitor even if Agent, by foreclosing on the real
property collateral, has destroyed any rights such Indemnitor may have to
collect from Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses each Indemnitor may have because Borrower’s debt evidenced
by the Note is secured by real

62362349    18

--------------------------------------------------------------------------------




property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure.
Section 27.    Limitation of Liability. Notwithstanding anything to the contrary
contained in this Indemnity, Indemnitor’s liability under this Indemnity shall
be limited as may expressly be set forth in the Loan Agreement, including,
without limitation, Section 10.14(c) of the Loan Agreement.
[Signatures follow]
Section 27.    

62362349    19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Indemnitor has given this Indemnity as of the date first
written above.
BORROWER:
CHH CAPITAL HOTEL PARTNERS, LP, a Delaware limited partnership
By:
CHH Capital Hotel GP, LLC, a Delaware limited liability company, its general
partner

By: /s/ David A. Brooks
David A. Brooks, Vice President
CHH TORREY PINES HOTEL PARTNERS, LP, a Delaware limited partnership
By:
CHH Torrey Pines Hotel GP, LLC, a Delaware limited liability company, its
general partner

By: /s/ David A. Brooks
David A. Brooks, Vice President

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware limited partnership
By: Ashford Prime OP General Partner LLC
By:
/s/ David A. Brooks
Name: David A. Brooks
Title:Vice President


























62362349    

--------------------------------------------------------------------------------














Agent is executing this Indemnity to confirm Agent’s agreement to the amendment
and restatement of the Existing Indemnity as evidenced by this Indemnity.
AAREAL CAPITAL CORPORATION, as Agent
By: /s/ David C. Lee
Name: David C. Lee
Title: Director
By: /s/ Alan L. Griffin
Name: Alan, L. Griffin
Title: General Counsel



62362349    2